Citation Nr: 0708076	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
impingement syndrome left shoulder.

2.  Entitlement to service connection for right thumb 
metacarpophalangeal joint pain.

3.  Entitlement to service connection for upper back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for impingement syndrome, 
left shoulder, assigning a noncompensable (zero percent) 
rating, effective October 1, 2001; denied service connection 
for right thumb, metacarpophalangeal joint pain; and denied 
service connection for back pain.  The claims file 
subsequently was transferred to the RO in Reno, Nevada.

The veteran submitted additional evidence that has not been 
considered by the RO.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the evidence is 
duplicative of information already of record.


FINDINGS OF FACT

1.  The left shoulder impingement is manifested by complaints 
of pain and numbness with no supporting objective findings.

2.  The veteran's complaints of right thumb 
metacarpophalangeal joint pain are not supported by any 
objective findings of a current disability.

3.  The veteran's complaints of upper back pain are not 
supported by any objective findings of a current disability.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the left shoulder disability have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006).

2.  A right thumb metacarpophalangeal joint disability was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

3.  An upper back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claims and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
January 2002 VA letter, prior to the August 2002 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant service department records or VA 
medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  The RO notified the veteran again in January 
2005, addressing the increased rating claim for the left 
shoulder disability and the service connection claims for the 
thumb and back.  The January 2005 letter specifically 
notified the veteran that VA would obtain any relevant 
evidence in the possession of a federal department or agency.  
The letter also specifically requested the veteran to submit 
any evidence in his possession.

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (Court) further redefined the requirements 
of the VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The January 2002 and January 2005 letters 
did not provide the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  However, since no new disability rating 
or effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran stated on his VA-Form 9 that 
he was scheduled to receive surgery for his right thumb and 
hand and currently sought private treatment for his left 
shoulder, neither of which is reflected in the claims file.  
The RO subsequently asked the veteran to fill out the proper 
release forms or submit any additional relevant evidence in 
his possession.  The veteran, however, did not submit or 
provide any additional identifying information for the RO to 
obtain the records he mentioned.  The Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  VA also has 
provided examinations, which are sufficient to determine the 
current severity of the veteran's left shoulder and the 
impairment associated with the right thumb and upper back.  
Although the veteran has asserted that his VA examinations 
were inadequate, as they did not accurately represent his 
current impairment, the Board does not find reason to doubt 
the expertise and competency of the examining physician.  
Thus, another examination is not necessary.  The veteran has 
not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran.

Increased rating

The RO granted service connection for impingement syndrome of 
the left shoulder in August 2002, assigning a noncompensable 
(zero percent) rating, effective October 1, 2001.  The 
veteran appeals this action.  On a May 2004 VA examination 
report, the veteran stated that his present complaints 
regarding his left shoulder pain consisted of episodes of 
pain that occurred while driving his car.  The pain was 
described as aching in nature and a 5 out of 10 intensity.  
He stated that the pain was brought on when raising his arm 
into an overhead position and that it had a normal range of 
motion without clicking or dislocating episodes.  He 
reportedly had no radicular pain from the neck into the left 
shoulder or the left shoulder into the arm or hand.

On his VA-Form 9, he further stated that he had a constant, 
dull, radiating ache from the top of his shoulder to the 
elbow, which sometimes was aggravated, such as in the car.  
He noted that while he could raise his arm over his head it 
was only with caution, as otherwise his left shoulder would 
pop and go numb.  He recalled that on at least six occasions 
in the past year, he had awakened with a completely numb and 
useless left arm that was extraordinarily painful.  He 
indicated that he was seeking a 10 percent rating, since this 
was an issue he had to deal with every day in all activities. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's left shoulder impingement syndrome has a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5201 for limitation of motion of the arm.  By VA 
examination in May 2004, the veteran's left hand was 
identified as the dominant hand; thus, the left shoulder is 
rated as a major extremity.  Under DC 5201, for the major 
extremity, limitation of motion of the arm at the shoulder 
level warrants a 20 percent evaluation.  Limitation of motion 
of the major shoulder to midway between side and shoulder 
level warrants a 30 percent rating.  Limitation of motion of 
the major shoulder to 25 degrees from side warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Upon review, the medical evidence does not warrant a rating 
higher than zero percent for limitation of motion of the left 
shoulder.  On the May 2004 VA examination, the range of 
motion of the left shoulder was reported as flexing from 0 to 
180 degrees and abducting from 0 to 180 degrees without pain.  
He internally and externally rotated the left shoulder 0 to 
90 degrees without pain.  This is consistent with the normal 
range in 38 C.F.R. § 4.71a, Plate I (0 to 180 degrees flexion 
and abduction, and 0 to 90 degrees external and internal 
rotation).  Therefore, a compensable rating under DC 5201 
does not apply.

None of the remaining diagnostic codes for the shoulder are 
applicable.  The medical findings do not show ankylosis of 
the scapulohumeral articulation under DC 5200 or other 
impairment of the humerus under DC 5202.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  The May 
2004 VA examination report showed the left shoulder had 
normal range of motion and that there was no wasting of the 
deltoid, palpable click, nor instability.  The medical 
evidence also does not show any impairment of the clavicle or 
scapula under DC 5203 or arthritis in the shoulder under DC 
5003.  X-rays of the left shoulder were reported as normal in 
May 2004, and there were no findings of neurologic or 
mechanical deficit. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the veteran has significant 
complaints of pain in his left shoulder, none of the 
objective medical findings show functional loss in the left 
shoulder.  The May 2004 VA examiner reported that the veteran 
performed five pushups easily and easily raised both arms 
high over his head as he removed his shirt, without any 
evidence of shoulder pain.  The examiner also did not expect 
any additional limitation of motion or joint function in the 
left shoulder, as there were no flare-ups; repetitive motion 
also was not found to affect function.  The examiner found 
that the veteran had full use of his shoulder and that there 
was no evident muscle wasting.  As a whole, the examiner did 
not find any objective abnormalities to substantiate the 
veteran's subjective complaints, regarding his left shoulder.  
While the Board has considered the veteran's assertions that 
the May 2004 examination did not accurately reflect his 
shoulder symptoms, the medical opinion is adequate for rating 
purposes and the Board cannot ignore such evidence.  As the 
objective evidence does not support any findings of 
functional loss, a compensable rating under DC 5201 is not 
warranted.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's left shoulder disability warranted 
a rating higher than zero percent.  For this reason, "staged 
ratings" are inapplicable in this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's left shoulder disability more 
closely approximates the criteria for a noncompensable rating 
under 38 C.F.R. § 4.71a, DC 5201.  See 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization due to the veteran's left shoulder.  The 
veteran noted that his shoulder hurts when typing, which most 
likely would affect his ability to perform at any desk job.  
This, however, does not rise to the level of marked 
interference with employment.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his left shoulder disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right thumb metacarpophalangeal joint pain

The veteran seeks service connection for right thumb 
metacarpophalangeal joint pain.  On a May 2004 VA examination 
report, the veteran stated that his right hand pain began in 
the mid 1980's while in service.  He denied any specific 
injury but rather related the pain to long computer use 
required at work.  He stated that he was seen by a flight 
surgeon who advised the use of a wrist splint, which he wore 
for two and a half months in 1989 and which was of no 
benefit.  He reportedly had no x-rays or electrical studies 
of the right hand and was advised that he might have a carpal 
tunnel syndrome.  He indicated that after service he had no 
injuries to the right hand, nor any specific treatment.  He 
further stated that presently he had daily episodes of aching 
pain involving the dorsal aspect of the right hand 
metacarpals, which he described as being a 2-3 out of 10, and 
could be aggravated to a 4 out of 10 degree with vigorous 
grasping.  He stated that the increased pain to a 4 out of 10 
intensity could last for two to three hours, resolving with 
decreased hand use.  He also claimed occasional episodes of 
swelling of the right hand.  He indicated that he had no 
limited motion of the hand or fingers and normal grip 
strength and sensation; and he easily made a tight fist with 
the right hand.  He reported that his hand pain symptoms were 
the same, both day and night.  He denied any pain or limited 
motion about the thumb and stated that his right hand 
condition was stable without "flare-up."  He reportedly 
took no medication for his right hand, nor used a brace for 
support.  He stated that his right hand did not limit any 
activities of daily living.

Later, on his VA-Form 9, the veteran clarified that he did 
not have pain free movement of the fingers and thumb; nor 
could he make a tight fist with his right hand, as the ring 
finger did not close completely; and what closure there was 
he felt pain.  He indicated that while he could demonstrate 
grip strength between fingers and the ball of his hand, 
grasping a cup or glass was always painful since the use of 
the thumb for closure was painful from joint through the 
wrist.

In sum, the veteran contends that he has a current disability 
of the right thumb metacarpophalangeal joint directly related 
to service, entitling him to disability compensation.

Initially, the service medical records show in-service 
complaints involving the right thumb metacarpophalangeal 
joint.  An August 1993 medical record shows the veteran fell 
on his right hand while running and experienced severe 
discomfort; otherwise the examination was normal.  A July 
2001 medical record shows a finding of right thumb 
metacarpophalangeal joint pain associated with mouse use, 
which was tender to touch.  

The medical records, however, do not show any objective 
evidence of a current disability in the right thumb 
metacarpophalangeal joint.  Upon objective evaluation in May 
2004, the veteran reportedly gesticulated and used the right 
hand in a quick, easy fashion while handling papers and 
removing his shirt.  Examination of the right hand revealed a 
normal appearance and that he easily could make a fist with 
the right hand without any evident pain.  He had normal range 
of motion of the right hand, bringing the tips of the fingers 
to the distal palmar crease, and tip of the thumb to the base 
of the little finger in normal fashion.  He had normal skin 
wear patterns on the right hand and no tenderness over the 
carpal tunnel, with negative Tinel's sign and Phalen's 
maneuver.  There was no tenderness over the flexor tendons to 
the thumb and no swelling or tenderness about the right 
wrist.  The right wrist had a normal range of motion, 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees without pain.  The grip strength in the right hand 
using the Jamar dynamometer was 48, 48, and 50 without pain.  
X-ray examination of the right hand and wrist were found to 
be normal.  The diagnosis was normal right hand and wrist.  
The examiner found that the veteran's present claims 
regarding his right hand were not substantiated by any 
objective abnormalities, noting again that the examination 
revealed normal skin wear patterns on the right hand and no 
limited motion of the hand or wrist.  The examiner also noted 
that there was no evidence of any neurologic deficit in that 
the veteran had normal sensation in the hand and digits 
without tenderness about the median or ulnar nerve.

The Board accepts the veteran's testimony regarding the 
symptoms in his thumb and hand because he is competent to do 
so and there is no reason to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  As noted, however, the 
medical evidence does not support the veteran's complaints.  
Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
right thumb metacarpophalangeal joint pain.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for right thumb 
metacarpophalangeal joint pain is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upper back pain

The veteran seeks service connection for upper back pain.  On 
a May 2004 VA examination report, the veteran stated that he 
developed neck and upper back pain in 1996 in service, which 
he attributed to long computer use.  He denied any specific 
injuries to his neck or back during the course of his 
service.  He indicated that x-rays were taken of his neck and 
upper back and that he was told that he had "spasms."  He 
was advised to change his computer "setup," which was of 
some benefit.  He also reportedly attended approximately six 
weeks of physical therapy to his neck and upper back and was 
prescribed Flexeril to good benefit.  He had no injections, 
brace, nor surgery directed towards his neck or back during 
the course of his military service and since discharge.  He 
also denied injury to his neck or back since discharge.  His 
present complaints of neck and upper back pain consisted of a 
constant aching pain, which he described as being a 3.5 out 
of 10, without any radicular pain into the arms or legs.  He 
stated that he had full, but occasionally painful motion in 
the neck and upper back and that his neck and upper back were 
not affected with sitting, standing, walking, pushing, 
pulling, coughing, or lifting activities.  He took no 
medication for his neck or back pain other than over-the-
counter Motrin a few times per week, which was of good 
benefit without adverse side effects.  He stated that his 
neck and back condition were stable without "flare-up" and 
that whenever he had an episode of limited motion in the neck 
or back, it did not limit his activities of work or daily 
living.

On his VA-Form 9, the veteran stated that the real focus was 
the left neck, just below the ear to the shoulder and scapula 
and that he did not have full range of motion of his head.  
He indicated that it was necessary on many occasions to 
rotate the shoulders to observe objects left and right and 
that it was now his common practice while driving or 
performing other activities that required visual clearance.  
He further stated that while his neck might appear normal, 
this did not change the fact that he lived with ever present 
pain on the left side of the neck, whether standing, sitting, 
or sleeping.  In sum, the veteran contends that he has a 
present disability in the upper back, directly related to 
service, entitling him to disability compensation.

Initially, the service medical records show complaints of 
neck pain, right greater than left in February 1998.  A March 
1998 medical record shows a diagnosis of upper back muscle 
spasm.  A November 1999 medical record shows the veteran fell 
from a 6-foot ladder and landed flat on his back, and had 
severe pain in the middle of the back.  A December 1999 
medical record also notes the veteran fell off of a ladder 
and landed flat on his back.

Upon review, however, the medical evidence does not show any 
objective evidence of a current upper back disability.  The 
May 2004 VA examination report shows that on physical 
evaluation, the veteran entered the examining room with a 
brisk normal gait, requiring no assistive device to ambulate.  
He easily raised both arms high over his head as he removed 
his shirt, and easily performed five pushups.  He also easily 
walked on his heels and toes and performed a normal squatting 
maneuver without pain.  Examination of his neck and back 
revealed a normal appearance without abnormality; he had 
normal, pain free, easy range of motion of the cervical and 
thoracic spine.  The cervical spine forward flexed and 
extended to 45 degrees, with right and left lateral lean to 
45 degrees, and right and left lateral rotation to 80 degrees 
without pain.  There was no muscle spasm or tenderness about 
the cervical spine.  Examination of the thoracolumbar spine 
in the standing position revealed a normal contour and 
normal, pain free, easy range of motion in that he forward 
flexed to 90 degrees, extended to 30 degrees, right and left 
laterally leaned to 30 degrees, and had right and left 
lateral rotation to 40 degrees without pain in the thoracic 
spine.  There was no tenderness or muscle spasm about the 
thoracic spine or muscle wasting or fasciculations in the 
lower extremities.  Examination in the sitting position 
showed that deep tendon reflexes of the knees and ankles, and 
straight-leg raising to 90 degrees was normal.  X-ray 
examination of the cervical and thoracic spine was entirely 
within normal limits, showing no fracture, osteoarthritis, or 
osteoporosis.  The intervertebral disc spaces were well-
maintained.  The impression was normal cervical and thoracic 
spine without neurologic or mechanical deficit.  The examiner 
found that the veteran's present subjective complaints 
regarding his neck and upper back pain were not consistent 
with his entirely normal examination.  The veteran was found 
to demonstrate a full, easy, synchronous range of motion of 
the cervical and thoracic spine without any muscle spasm, 
which was found to be consistent with his normal x-rays of 
the cervical and thoracic spine.

The veteran is competent to testify as to his symptoms and 
the Board does not find reason to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, there are no 
objective findings to support his complaints in the upper 
back.  Pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the record shows evidence of an in-service injury to 
the upper back and subjective complaints of pain, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
upper back.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In sum, the service connection claim for upper back pain is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to an initial compensable evaluation for 
impingement syndrome left shoulder is denied.

Entitlement to service connection for right thumb 
metacarpophalangeal joint pain is denied.

Entitlement to service connection for upper back pain is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


